--------------------------------------------------------------------------------

Exhibit 10.27



ADVANCE BIOFACTURES CORP.


CONFIDENTIALITY AND INVENTIONS ASSIGNMENT AGREEMENT
November 16, 2018


In consideration and as a condition of my employment, or continued employment,
by Advance Biofactures Corp., a New York corporation (the “Company”), and the
compensation now and hereafter paid to me, I hereby agree as follows:


1.           Employment with Company.


1.1          Employment commenced on November 15, 2018.  It is understood and
agreed that this is an employment at will and either party may terminate this
Agreement without cause on notice. Any notice of termination shall be in
writing, given personally or by Certified Mail, Return Receipt Requested.


1.2          During the term of my employment with the Company, I agree to
devote my entire time and attention and to give my best and undivided efforts
and service to the business and the interests of the Company (and its
subsidiaries and affiliates) in such capacities and in performance of such
duties as the Company may from time to time direct, which may include but not be
limited to improving, developing and/or inventing processes, products, assays
and analytic methods.  I agree that this provision is subject to the terms in my
offer letter regarding my relationship with Oramed Pharmaceuticals Inc.


2.           Nondisclosure


2.1          Recognition of Company’s Rights; Nondisclosure.  At all times
during my employment by the Company and thereafter, I will hold in strictest
confidence and will not disclose, use, lecture upon, or publish any of the
Company’s Proprietary Information (defined below), except as such disclosure,
use, lecture, or publication may be required in connection with my work for the
Company, or unless an officer or other authorized representative of the Company
(other than me) expressly authorizes such in writing.  I will obtain the
Company’s prior written approval before publishing or submitting for publication
any material (written, oral, or otherwise) that relates to my work at the
Company or incorporates any Proprietary Information.  Notwithstanding the
foregoing, disclosure of any Proprietary Information shall not be prohibited if
such disclosure is directly related to a valid and existing order of a court or
other governmental body or agency within the United States; provided, however,
that I shall have first given prompt notice to the Company of any possible or
prospective order and the Company shall have been afforded a reasonable
opportunity to prevent or limit any such disclosure.  I hereby assign to the
Company any rights I may have or acquire in any Proprietary Information and
recognize that all Proprietary Information shall be the sole property of the
Company and its assigns.


2.2          Proprietary Information.  The term “Proprietary Information” means
any and all confidential or proprietary knowledge, data or information of the
Company or any of its subsidiaries or controlled affiliates.  By way of
illustration but not limitation, “Proprietary Information” includes:  (a)
developments, inventions, ideas, data, programs, other works of authorship,
designs and techniques, trade secrets, mask works, processes, formulas, source
and object codes, algorithms, compositions of matter, methods (including,
without limitation, methods of use or delivery), know-how, technology,
improvements and discoveries (hereinafter collectively referred to as
“Inventions”); (b) information regarding plans for research, development, new
services or products, marketing and selling, business plans, budgets and
unpublished financial statements, licenses, prices and costs, clients,
customers, and suppliers; and (c) information regarding the skills and
compensation of the employees and/or consultants of the Company or any of its
subsidiaries or controlled affiliates.  For purposes of this Employee
Proprietary Information, Inventions, Non-Competition and Non-Solicitation
Agreement (this “Agreement”), the term “Proprietary Information” shall not
include information which is or becomes publicly available without breach of: 
(i) this Agreement; (ii) any other agreement or instrument to which the Company
or any of its subsidiaries or controlled affiliates is a party or a beneficiary;
or (iii) any duty owed to the Company or any of its subsidiaries or controlled
affiliates by me or by any third party; provided, however, that if I shall seek
to disclose, use, lecture upon, or publish any Proprietary Information, I shall
bear the burden of proving that any such information shall have become publicly
available without any such breach.



--------------------------------------------------------------------------------

2.3         Third Party Information.  I understand that the Company or any of
its subsidiaries or controlled affiliates has received and in the future will
receive from third parties confidential or proprietary information (“Third Party
Information”) subject to a duty to maintain the confidentiality of such
information and to use it only for certain limited purposes.  During the term of
my employment by the Company and thereafter, I will hold Third Party Information
in the strictest confidence and will not disclose to anyone (other than
personnel of the Company or any of its subsidiaries or controlled affiliates who
need to know such information in connection with their work for the Company or
any of its subsidiaries or controlled affiliates) or use, except in connection
with my work for the Company or any of its subsidiaries or controlled
affiliates, Third Party Information unless expressly authorized by an officer or
other authorized representative of the Company (other than me) in writing.  I
hereby assign to the Company any rights I may have or acquire in any Third Party
Proprietary Information during my employment with the Company.


2.4          No Improper Use of Information of Prior Employers and Others. 
During my employment by the Company, I will not improperly use or disclose any
confidential information or trade secrets, if any, of any former employer or any
other person to whom I have an obligation of confidentiality, and I will not
bring onto the premises of the Company or any of its subsidiaries or controlled
affiliates any unpublished documents or any property belonging to any former
employer or any other person to whom I have an obligation of confidentiality
unless consented to in writing by that former employer or person.  I will use in
the performance of my duties to the Company or any of its subsidiaries or
controlled affiliates only information which is generally known and used by
persons with training and experience comparable to my own, which is common
knowledge in the industry or otherwise legally in the public domain, or which is
otherwise provided or developed by, or on behalf of, the Company or any of its
subsidiaries or controlled affiliates.


2.5         Reports to Government Entities.  Nothing in this Agreement restricts
or prohibits me from initiating communications directly with, responding to
inquiries from, providing testimony before, providing confidential information
to, reporting possible violations of law or regulation to, or from filing a
claim or assisting with an investigation directly with a self-regulatory
authority or a government agency or entity, including without limitation, the
U.S. Equal Employment Opportunity Commission, the Department of Labor, the
National Labor Relations Board, the U.S. Department of Justice, the U.S.
Securities and Exchange Commission, the U.S. Commodities Futures Trading
Commission, the Financial Industry Regulatory Authority, the Occupational Safety
and Health Administration,  the U.S. Congress, any other federal, state, or
local government agency or commission, and any agency Inspector General
(collectively, the "Regulators"), or from making other disclosures that are
protected under the whistleblower provisions of federal, state, or local law or
regulation. I do not need the prior authorization of the Company to engage in
conduct protected by this paragraph, and I do not need to notify the Company
that I have engaged in such conduct.  This agreement does not limit my right to
receive an award from any Regulator that provides awards for providing
information relating to a potential violation of the law.  However, to the
maximum extent permitted by law, I am waiving my right to receive any individual
monetary relief from the Company resulting from such claims or conduct,
regardless of whether I or another party filed the claim or reported the
conduct.  I recognize and agree that, in connection with any such activity
outlined above, I must inform the Regulators, my attorney, a court or a
government official that the information I am providing is confidential. 
Despite the foregoing, I am not permitted to reveal to any third-party,
including any governmental, law enforcement, or regulatory authority,
information I came to learn during the course of my employment with the Company
that is protected from disclosure by any applicable privilege, including but not
limited to the attorney-client privilege and/or attorney work product doctrine. 
The Company does not waive any applicable privileges or the right to continue to
protect its privileged attorney-client information, attorney work product, and
other privileged information.


2

--------------------------------------------------------------------------------

2.6         Defend Trade Secrets Act.  Pursuant to 18 U.S.C. § 1833(b), I will
not be held criminally or civilly liable under any Federal or State trade secret
law for the disclosure of a trade secret of the Company or any of its
subsidiaries or controlled affiliates that (a) I make (i) in confidence to a
Federal, State, or local government official, either directly or indirectly, or
to my attorney and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (b) I make in a complaint or other document that
is filed under seal in a lawsuit or other proceeding.  If I file a lawsuit for
retaliation by the Company for reporting a suspected violation of law, I may
disclose any such trade secret to my attorney and use any such trade secret
information in the court proceeding, if I (x) file any document containing any
such trade secret under seal, and (y) do not disclose any such trade secret,
except pursuant to court order.  Nothing in this Agreement is intended to
conflict with 18 U.S.C. § 1833(b) or create liability for disclosures of trade
secrets that are expressly allowed by 18 U.S.C. § 1833(b).


3.           Assignment of Inventions


3.1          Proprietary Rights.  The term “Proprietary Rights” means all trade
secret, patent, copyright, mask work and other intellectual property rights
throughout the world.


3.2          Prior Inventions.  Any and all Inventions (whether patented or
unpatented) that I have, alone or jointly with others, conceived, developed or
reduced to practice, or caused to be conceived, developed or reduced to
practice, prior to the commencement of my employment with the Company
(collectively referred to as “Prior Inventions”) are either my property or the
property of third parties and are excluded from the scope of this Agreement,
except if and to the extent the provisions set forth below in this Section 2.2
are made expressly applicable to Prior Inventions.  To preclude any possible
uncertainty, I have set forth on Exhibit A (Prior Inventions) attached hereto a
list of Prior Inventions.    If disclosure of any Prior Invention would cause me
to violate any prior confidentiality agreement, I understand that I am not to
disclose such Prior Invention or to list such Prior Inventions in Exhibit A but
am only to disclose a cursory name for each such invention, a listing of the
party or parties to whom it belongs, and the fact that full disclosure as to
such inventions has not been made for that reason. A space is provided on
Exhibit A for such purpose.  If I do not attach such disclosure, I am
representing thereby that there are no Prior Inventions.  Notwithstanding the
foregoing provisions of this Section 2.2 that provide that Prior Inventions are
excluded from the scope of this Agreement, I agree that I will not incorporate,
or permit to be incorporated, Prior Inventions in any Company Inventions (as
defined in Section 2.3 below), or any product, process or machine of the Company
or any of its subsidiaries or controlled affiliates, without the Company’s prior
written consent.  If, in the course of my employment with the Company, I
incorporate a Prior Invention into any Company Inventions or into a product,
process or machine of the Company or any of its subsidiaries or controlled
affiliates, then, notwithstanding the foregoing provisions of this Section 2.2
that provide that Prior Inventions are excluded from the scope of this
Agreement, the Company is hereby granted and shall have a nonexclusive, royalty
free, irrevocable, perpetual, worldwide license (with rights to sublicense
through multiple tiers of sublicensees) to make, cause to be made, modify, cause
to be modified, use, cause to be used and sell or cause to be sold such Prior
Invention.  In addition, and notwithstanding anything express or implied in the
foregoing provisions of this Section 2.2 to the contrary, any Invention that
would otherwise be a Prior Invention for purposes of this Section 2.2 shall not
be deemed or treated as a Prior Invention for purposes of this Section 2.2 if
the Company or any of its subsidiaries or controlled affiliates acquires
ownership of such Invention, or if the Company or any of its subsidiaries or
controlled affiliates licenses such Invention, pursuant to the provisions of a
separate agreement entered into by the Company or any of its subsidiaries or
controlled affiliates with me or any other person.


3

--------------------------------------------------------------------------------

3.3          Assignment of Inventions.  Subject to this Section 2.3 and to
Sections 2.5 and 2.6, I hereby assign to the Company all my right, title and
interest in and to any and all Inventions (and all Proprietary Rights with
respect thereto), whether or not patentable or registrable under copyright or
similar statutes that are made, conceived, reduced to practice or learned by me,
either alone or jointly with others, whether or not during regular business
hours, if: (i) such Invention is made, conceived, reduced to practice, or
learned by me during the term of my employment with the Company or within 1 year
after my resignation or termination from the Company; or (ii) such Inventions
arise out of, are based upon, or result from the use of, any Proprietary
Information or Third Party Information made available to me or to which I had
access as an employee of the Company.  Inventions assigned pursuant to this
Section 2 to the Company, or to a third party as directed by the Company
pursuant to Section 2.5 below, are hereinafter referred to as “Company
Inventions.”  At the request of the Company at any time and from time to time, I
will execute and deliver any and all instruments, documents and agreements
reasonably requested by the Company for purposes of confirming my assignment to
the Company of all of my right, title and interest in and to any and all Company
Inventions (and all Proprietary Rights with respect thereto), including, without
limitation, at any time when any such Company Inventions (or any Proprietary
Rights with respect thereto) are first reduced to practice or first fixed in a
tangible medium, as applicable.
For the avoidance of doubt, notwithstanding any contrary provision contained
herein, nothing contained in this Agreement shall require the assignment of any
Invention (or Proprietary Right with respect thereto) made or conceived by me
during the period of my employment with the Company to the extent such
assignment is prohibited by any applicable state or federal law.


3.4         Letters Patent.  I agree to accept as full consideration the sum of
one hundred dollars ($100.00) for the assignment to the Company of all my
rights, title and interest in and to each such invention, discovery and
improvement described in Section 3.3, including all patent applications filed
thereon and patents issued on such applications and will give to the Company the
right to have United States Letters Patent issued thereon in its name and the
right to apply for and obtain patents on any such inventions in any and all
countries foreign to the United States as the Company may select, and to claim
the right of priority under any applicable International Convention or treaty.


3.5          Obligation to Keep Company Informed.  During the period of my
employment with the Company and thereafter, I will promptly disclose to the
Company fully and in writing all Company Inventions authored, conceived or
reduced to practice by me, either alone or jointly with others.  In addition,
during the period of my employment with the Company, I will promptly disclose to
the Company all patent applications filed by me or on my behalf that claim any
Company Invention.


3.6          Government or Third Party.  I also agree to assign all my right,
title and interest in and to any particular Company Invention to a third party,
including without limitation the United States, as directed by the Company.


3.7          Works for Hire.  I acknowledge that all original works of
authorship which are made by me (solely or jointly with others) within the scope
of my employment with the Company and which are protectable by copyright are
“works made for hire,” pursuant to the United States Copyright Act (17 U.S.C.,
Section 101).


4

--------------------------------------------------------------------------------

3.8          Enforcement of Proprietary Rights.  I will assist the Company in
every proper way in obtaining, and from time to time enforcing, United States
and foreign Proprietary Rights relating to Company Inventions in any and all
countries.  To that end I will promptly execute, verify and deliver such
documents and perform such other acts (including appearances as a witness) as
the Company may reasonably request for use in applying for, obtaining,
perfecting, evidencing, sustaining and enforcing such Proprietary Rights and the
assignment thereof.  In addition, I will promptly execute, verify and deliver
assignments of such Proprietary Rights to the Company or its designee.  My
obligation to assist the Company with respect to Proprietary Rights relating to
such Company Inventions in any and all countries shall continue beyond the
termination of my employment with the Company, but the Company shall compensate
me at a reasonable rate after my termination for the time actually spent by me
at the Company’s request on such assistance.


In the event the Company is unable for any reason, after reasonable effort, to
secure my signature on any document needed in connection with the actions
specified in the preceding paragraph, I hereby irrevocably designate and appoint
the Company and its duly authorized officers and agents as my agents and
attorneys-in-fact, subject to full power of substitution and resubstitution,
which appointment is coupled with an interest, to act for and in my behalf to
execute, verify and file any such documents and to do all other lawfully
permitted acts to further the purposes of the preceding paragraph with the same
legal force and effect as if executed by me.  I hereby waive and quitclaim to
the Company any and all claims, of any nature whatsoever, which I now or may
hereafter have for infringement of any Proprietary Rights assigned hereunder to
the Company.


4.           Records.  I agree to keep and maintain adequate and current records
(in the form of notes, memoranda, sketches, drawings and in any other form that
may be required by the Company) of all Proprietary Information and all Company
Inventions made, conceived, developed or reduced to practice by me, which
records shall be available to and remain the sole property of the Company at all
times.


5.           No Conflicting Obligation.  I represent that my performance of all
the terms of this Agreement and as an employee of the Company has not breached,
and does not and will not breach, any agreement to keep in confidence
information acquired by me in confidence or in trust prior to, or outside the
scope of, my employment by the Company and any agreement not to compete with the
business of any third party, including, but not limited to, Oramed.  I have not
entered into, and I agree I will not enter into, any agreement, either written
or oral, in conflict herewith.


6.           Return of Company Documents.  When I leave the employ of the
Company, I will deliver to the Company any and all notes, memoranda,
specifications, drawings, devices, formulas, and documents, together with all
copies thereof, and any other material containing or disclosing any Company
Inventions, Third Party Information or Proprietary Information of the Company. 
I further agree that, during the term of my employment with the Company or at
any time thereafter, any property situated on the premises of the Company or any
of its subsidiaries or controlled affiliates, including disks and other storage
media, filing cabinets or other work areas, is subject to inspection by Company
personnel at any time with or without notice.


7.          Legal and Equitable Remedies.  Because my services are personal and
unique and because I may have access to and become acquainted with the
Proprietary Information of the Company, the Company shall have the right to
enforce this Agreement and any of its provisions by injunction, specific
performance, or other equitable relief, without bond and without prejudice to
any other rights and remedies that the Company may have for a breach of this
Agreement.  In the event that the Company enforces the provisions of Section 4
or Section 5 hereof through a court order, I agree that the restrictions
contained in Section 4 or Section 5, as the case may be, shall remain in effect
for a period of one year from the effective date of such court order.


5

--------------------------------------------------------------------------------

8.          Notices.  Any notices required or permitted hereunder shall be given
to the appropriate party at the address specified below or at such other address
as the party shall specify in writing.  Such notice shall be deemed given upon
personal delivery to the appropriate address, one (1) business day after
dispatch if sent by nationally recognized courier or overnight delivery service,
on the date of dispatch if sent by facsimile or electronic mail for which
confirmation of transmission is provided or, if sent by certified or registered
mail, three (3) business days after the date of mailing.


9.           General Provisions


9.1          Governing Law; Consent to Personal Jurisdiction.  This Agreement
will be governed by and construed according to the laws of New York, as such
laws are applied to agreements entered into and to be performed entirely within
New York between New York residents. I hereby expressly consent to the personal
jurisdiction of the state and federal courts located in New York for any lawsuit
filed there against me by the Company arising from or related to this Agreement.


9.2         Severability.  In the event any provision or portion of this
Agreement may be held to be invalid, prohibited or unenforceable for any reason,
unless such provision is narrowed by judicial construction, this Agreement shall
be construed as if such provision has been more narrowly drawn so as not to be
invalid, prohibited or unenforceable. If, notwithstanding the foregoing, any
provision may nevertheless be held to be invalid, prohibited or unenforceable
for any reason then, and to that extent only, such provision shall be
ineffective without affecting or invalidating the remaining portion of such
provision or the other provisions of this Agreement.


9.3         Successors and Assigns.  This Agreement will be binding upon my
heirs, executors, administrators and other legal representatives and will be for
the benefit of the Company, its successors, and its assigns.  Without limiting
the generality of the foregoing, if I become an employee of any subsidiary or
controlled affiliate of the Company, then (i) such subsidiary or controlled
affiliate shall be deemed and treated as an intended third party beneficiary of
this Agreement to the same extent as if such subsidiary or controlled affiliate
were a party to this Agreement and (ii) each reference in this Agreement to the
term “Company” shall be deemed to be a reference to whichever of Kytopen Corp.
and/or such subsidiary or controlled affiliate is my employer.


9.4          Survival.  The provisions of this Agreement shall survive the
termination of my employment with the Company and the assignment of this
Agreement by the Company to any successor in interest or other assignee.


9.5         Employment.  I agree and understand that nothing in this Agreement
shall confer any right on me or the Company with respect to continuation of my
employment with the Company, nor shall it interfere in any way with my right or
the Company’s right to terminate my employment at any time, with or without
cause.


9.6          Waiver.  No waiver by the Company of any breach of this Agreement
shall be valid unless in writing and signed by the party giving such waiver and
no such waiver shall be a waiver of any preceding or succeeding breach.  No
waiver by the Company of any right under this Agreement shall be construed as a
waiver of any other right.  The Company shall not be required to give notice to
enforce strict adherence to all terms of this Agreement.


9.7          Entire Agreement. This Agreement is the final, complete and
exclusive agreement of the parties with respect to the subject matter hereof and
supersedes all prior agreements relating to the subject matter hereof and merges
all prior discussions between us.  No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, will be effective
unless in writing and signed by the party to be charged.


6

--------------------------------------------------------------------------------

9.8          Counterparts.  This Agreement may be signed in counterparts, each
shall be deemed an original and shall together constitute one agreement.


9.9          Acknowledgement.  I acknowledge that this Agreement is a condition
to my employment with the Company and that I have had a full and adequate
opportunity to read, understand and discuss with my advisors, including legal
counsel, the terms and conditions contained in this Agreement prior to signing
hereunder.


[Remainder of page intentionally left blank]


7

--------------------------------------------------------------------------------

I have read this Agreement carefully and understand its terms.  I have
completely filled out Exhibit A to this Agreement.


/s/ Ronald Law
Dr. Ronald E. Law


Address:
Date: November 15, 2018


Accepted and Agreed:
Advance Biofactures CORP.


By:/s/ Thomas Wegman
Name: Thomas Wegman
Title: President


Address:
Date: November 15, 2018


8

--------------------------------------------------------------------------------

Exhibit A


TO:
Advance Biofactures Corp.
   
FROM:
Ronald Law
   
DATE:
[_____], 20[__]
   



SUBJECT:
Prior Inventions



1.
The following is a list of Prior Inventions (as defined in the Employee
Proprietary Information, Inventions, Non-Competition and Non-Solicitation
Agreement between me and Kytopen Corp. (the “Company”)):



















☐
Additional sheets attached.



2.
I acknowledge that this Exhibit A, if completed, forms a part of the Employee
Proprietary Information and Inventions Agreement to which the Company and I are
parties.






--------------------------------------------------------------------------------